In an action to recover for commissions of real estate agents employed to make a sale of real property owned by two tenants in common, it appeared that such agents produced a party ready, able and willing to purchase and that a contract for the sale was drawn by the attorney for one of the vendors, signed by the purchaser and by one of the vendors, and a payment thereon was received and transmitted to the other vendor. The other tenant in common later refused to sign the contract. The two tenants were brother and sister. The sister conducted the negotiations with the agents, and when the time for signing the contract came the two attorneys for the other cotenant were present, conducted the negotiations, drafted the contract and received the initial payment. The facts and circumstances shown by the evidence indicated that the other cotenant had knowledge of the transaction and clothed his attorneys with authority to make the contract. Further, evidence by which the plaintiffs might have shown positive authority of the agents to act for the other cotenant was erroneously excluded on the trial. The plaintiffs made a prima facie case, but the complaint was dismissed at the close of their evidence. Judgment of the County Court of Nassau county reversed on the law and a new trial ordered, with costs to abide the event. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.